          Case 7:20-cv-00181-KMK Document 39 Filed 01/27/20 Page 1 of 1



UNITED STA TES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 GENERAL MILLS, INC.,

                                Plaintiff,                         No. 20-CV-181 (KMK)

        -v-                                                                ORDER

CHAMPION PETFOODS USA, INC. and
MODESTINO MELE,

                                Defendants.

        KENNETH M. KARAS, District Judge:

        For the reasons stated on the record at Oral Argument held on January 23 , 2020 :

       Plaintiffs application for a Preliminary Injunction is GRANTED. Accordingly, the

restraints enumerated in the Temporary Restraining Order issued on January 9, 2020, (Dkt. No .

6), and adopted on January 10, 2020, (Dkt. No. 10), are hereby adopted and converted into a

Preliminary Injunction. Additionally, Plaintiff is hereby ordered to post a bond of $50,000 by

Tuesday , January 28, 2020.

       Defendants' Motion to Dissolve the Temporary Restraining Order is DENIED.

       Defendants' Motion to Dismiss and Compel Arbitration is GRANTED IN PART and

DENIED IN PART. Accordingly, the Parties are ordered to proceed to arbitration for a

determination of the arbitrability of the instant dispute. Further proceedings in this Court are

stayed pending resolution of that issue by the arbitrator.

SO ORDERED.

Dated: January ci::t_, 2020
       White Plains, New York
